     Case 4:19-cv-00215-WTM-CLR Document 7 Filed 10/29/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


CALVIN JAMES,

      Plaintiff,

V.                                         CASE NO. CV419-215


BOBBY L. CHRISTINE and
JENNIFER J. KIRKLAND,


      Defendants.




                                  ORDER


     Before   the    Court   is   the   Magistrate   Judge's   Report   and

Recommendation (Doc. 5), to which no objections have been filed.

After a careful review of the record, the report and recommendation

is ADOPTED as the Court's opinion in this case. As a result,

Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE. The Clerk of

Court is DIRECTED to close this case.


     SO ORDERED this              day of October 2020.



                                    WILLIAM T. MOORE, JR.'
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
